Citation Nr: 1337496	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-22 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript is of record.

A review of the Virtual VA and VBMS electronic claims files reveals additional evidence of the Veteran's ongoing VA treatment.  The March 2013 supplemental statement of the case reflects the RO's consideration of these records.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.  In particular, while the Veteran was afforded a September 2010 VA examination for his right ankle as part of his previous claim, the resulting opinion did not specifically address the etiology of the Charcot-Marie-Tooth disease (CMT).

The Veteran has reported that CMT is a familial, autoimmune disease.  He contends that his CMT may have been triggered by an orthopedic injury during service.  In this regard, while he acknowledged a significant increase in symptoms in the several years following a 2005 right ankle injury, he essentially contends that an in-service right ankle fracture ultimately affected the progression of this life-long condition.  See, e.g., July 2013 Bd. Hrg. Tr. at 3-6, 10-11.

The May 1974 service entrance examination shows that the Veteran had mild pes cavus, but denied symptoms.  At that time, he reported a history of mild cramps in his legs at night and swollen or painful joints, noted to be swollen fingers from a football injury.

VA treatment records show that the Veteran was diagnosed with CMT around 2006, with reported history of progressive symptoms since his 2005 right ankle injury.  See May and September 2006; February 2007; May and July 2009 VA treatment records.

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990). 

VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

In any event, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90. 

Currently, the record is unclear as to whether the Veteran's CMT is a congenital defect or a congenital disease, and the Veteran has not been afforded a VA examination to address the related medical issues in this regard.  On review, the Board finds that the evidence of record is not sufficient to evaluate this claim, and further development is necessary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his Charcot-Marie-Tooth disease.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the September 2010 VA examination and VA neurology/EMG consultations.

The examiner should identify all current nerve disorders.  If the Veteran has a nerve disorder other than Charcot-Marie-Tooth disease (CMT), the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in service or is otherwise related to his military service, including his symptomatology therein.

With regard to CMT, the examiner should address the following:

(a)  Is the Veteran's CMT a congenital disease or a congenital defect?

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(b)  If the Veteran's CMT is a congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during service.

(c)  If the Veteran's CMT is a congenital disease, the examiner should state whether the disease preexisted the Veteran's service.  In rendering this opinion, the examiner is asked to review the May 1974 entrance examination with report of medical history and service personnel records.

If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.)

(d)  If the Veteran's CMT is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that CMT manifested during or is otherwise related to the Veteran's military service, including his symptomatology therein.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

